 


113 HR 3552 IH: Emergency Response Improvement Act
U.S. House of Representatives
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 3552 
IN THE HOUSE OF REPRESENTATIVES 
 
November 20, 2013 
Mr. Andrews introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To improve emergency response activities in the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Emergency Response Improvement Act. 
2.State offices of emergency management 
(a)In generalTo be eligible for assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) on or after October 1, 2014, the chief executive officer of a State shall be required to maintain a State Office of Emergency Management.  
(b)DutiesThe State Office of Emergency Management referred to in subsection (a)— 
(1)shall coordinate the State response to an emergency; and 
(2)may request Federal assistance with respect to an emergency. 
3.Emergency response 
(a)Federal incident commanderIf one or more Federal departments or agencies provides assistance to a State in response to an emergency, the President shall designate an individual from one such department or agency to serve as the Federal incident commander for that emergency. 
(b)FunctionsAs soon as practicable after designation under subsection (a), a Federal incident commander shall— 
(1)meet with representatives of Federal, State, and local entities involved in the response to the emergency; and 
(2)assist such representatives in— 
(A)creating a plan to respond to the emergency that specifies the responsibilities of each entity involved in the response;  
(B)designating an individual to lead the response; and 
(C)drafting and executing a memorandum of understanding with respect to the plan described in subparagraph (A) that describes the responsibilities of each entity involved in the response.  
(c)Failure To agreeIn the absence of a memorandum of understanding described in subsection (b)(2)(C), the Federal incident commander shall report to the President or the President’s designee and recommend if, and to what extent, the relevant Federal departments or agencies should be involved in the response to the emergency. 
4.EffectNothing in this Act shall be construed to limit, expand, or change any authority granted to a Federal, State, or local entity to respond to an emergency under Federal, State, or local law. 
5.Definitions 
(a)In generalIn this Act, the terms emergency, Indian tribal government, and State have the meanings given such terms in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122). 
(b)Treatment of Indian tribal governmentsFor the purposes of this Act, any reference to State shall be treated as a reference also to Indian tribal government.  
 
